DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Lyle Kimms (REG. No. 34,079) on 03/15/2021.

Listing of Claims:

1. (Currently Amended)  A portable terminal for distributing contents for sounding a music performance that includes a melody part for producing melody sound and an accompaniment part for producing accompaniment sound associated with the melody part, to at least one of a plurality of client devices from a plurality of host devices associated therewith, the portable terminal comprising:
	a memory storing instructions; and
	a processor that implements the instructions to execute a plurality of tasks, including:
a related information obtaining task that obtains related information that indicates relationships among the plurality of host devices, the related information including unique identifying information for each of the plurality of host devices;
a selection receiving task that receives a selection of a host device, among the plurality of host devices;
a related host device identifying task that identifies a related host device, among the plurality of host devices, related to the selected host device based on the obtained related information,
wherein the selected host device and the identified related host device each output at least one of the melody sound from the melody part or the accompaniment sound from the accompaniment part; and
 that includes at least one of the melody part or the accompaniment part from each of the selected host device and the identified related host device,
wherein one of the selected host device or the related host device distributes one of the melody part or the accompaniment part to a specified first client device, and
wherein the other of the selected host device or the related host device distributes both the melody part and the accompaniment part to a specified second client device.

2. (Previously Presented)  The distribution destination specifying device according to claim 1, wherein the screen displaying task displays the distribution destination specifying screen of each of the plurality of host devices in a sequential order.

3. (Previously Presented)  The distribution destination specifying device according to claim 1, wherein the screen displaying task displays the distribution destination specifying screen of a following host device in a sequential order, after completing specifying of the at least one client device as the distribution destination of each of the plurality of host devices.

4. (Previously Presented)  The distribution destination specifying device according to claim 1, wherein the plurality of tasks include an instruction information transmitting task that transmits instruction information for changing an input destination of each of the plurality of host devices.

5. (Previously Presented)  The distribution destination specifying device according to claim 4, wherein the instruction information transmitting task transmits the instruction information after completing specifying of the client device as the distribution destination of each of the plurality of host devices.

6. (Previously Presented)  The distribution destination specifying device according to claim 1, wherein the selection receiving task receives:
	a shift operation of instructing a shift to the distribution destination specifying screen; and
	a selection of one of the plurality of host devices according to a predetermined rule in a state of receiving the shift operation.

Currently Amended)  The distribution destination specifying device according to claim 1, wherein:
	the selection receiving task receives a selection of the specified first and second client devices as[[ a]] distribution destinations of content of
	the plurality of tasks include:
a selected host device instructing task that instructs the selected one host device to distribute the respective content to the of the specified first or second client device as [[the ]]one distribution destination; and
a related host device instructing task that instructs the identified related host device to distribute the respective content to the other of the specified first or second client device as[[ the]] another distribution destination.

8. (Currently Amended)  The distribution destination specifying device according to claim 7, wherein:
	the selected host device instructing task instructs the selected host device to distribute the melody part to the specified first client device, and
	the related host device instructing task instructs the identified related host device to distribute both the melody part and the accompaniment part[[s]] to the specified second client device.

9. (Canceled)

10. (Previously Presented)  The distribution destination specifying device according to claim 1, wherein the plurality of tasks include:
	a first client device information obtaining task that obtains first client device information that is able to be set to the selected host device;
	a second client device information obtaining task that obtains second client device information that is able to be set to the identified related host device; and
	a client device display task that groups the obtained first and second client device information into the selected host device and the identified related host device, and displays the first and second client device information on the distribution destination specifying screen.

Previously Presented)  The distribution destination specifying device according to claim 10, wherein the plurality of tasks include a prohibiting task that, in a case where the obtained first client device information is same as the obtained second client device information, prohibits the same client device information from being simultaneously specified to the at least one client device as the distribution destination of content of each of the selected host device and the identified related host device.

12. (Previously Presented)  The distribution destination specifying device according to claim 10, wherein the obtained first and second client device information include installation place information of associated client devices.

13. (Previously Presented)  The distribution destination specifying device according to claim 1, wherein the screen displaying task displays content details to be input to the selected host device and the identified related host device.

14. (Previously Presented)  The distribution destination specifying device according to claim 1, wherein the contents to be input to the selected host device and the identified related host device are output from an automatic performance device.

15. (Currently Amended)  A distribution destination specifying method for a portable terminal for distributing contents for sounding a music performance that includes a melody part for producing melody sound and an accompaniment part for producing accompaniment sound associated with the melody part, to at least one of a plurality of client devices from a plurality of host devices associated therewith, the method comprising:
	obtaining related information that indicates a relationship among the plurality of host devices, the related information including unique identifying information for each of the plurality of host devices;
	receiving a selection of a host device, among the plurality of host devices;
	identifying a related host device, among the plurality of host devices, related to the selected host device based on the obtained related information,
wherein the selected host device and the identified related host device each output at least one of the melody sound from the melody part or the accompaniment sound from the accompaniment part; and
 that includes at least one of the melody part or the accompaniment part from each of the selected host device and the identified related host device,
	wherein one of the selected host device or the related host device distributes one of the melody part or the accompaniment part to a specified first client device, and
	wherein the other of the selected host device or the related host device distributes both the melody part and the accompaniment part to a specified second client device.

16. (Previously Presented)  The distribution destination specifying method according to claim 15, wherein the displaying displays the distribution destination specifying screen of each of the plurality of host devices in a sequential order.

17. (Previously Presented)  The distribution destination specifying method according to claim 15, the displaying displays the distribution destination specifying screen of a following host device in a sequential order, after completing specifying of the at least one client device as the distribution destination of each of the plurality of host devices.

18. (Previously Presented)  The distribution destination specifying method according to claim 15, further comprising transmitting instruction information for changing an input destination of each of the plurality of host devices.

19. (Previously Presented)  The distribution destination specifying method according to claim 18, wherein the transmitting transmits the instruction information after completing specifying of the client device as the distribution destination of each of the plurality of host devices.

20. (Previously Presented)  The distribution destination specifying method according to claim 15, further comprising receiving:
	a shift operation of instructing a shift to the distribution destination specifying screen; and
	a selection of one of the plurality of host devices according to a predetermined rule in a state of receiving the shift operation.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 8 and 10 - 20 are allowed.
The closest prior art of record, Triplett et al. (U.S. Patent Publication No. 2014/0310597), and none of the prior art of record discloses or suggests, alone or in combination, a portable terminal for distributing contents for sounding a music performance that includes a melody part for producing melody sound and an accompaniment part for producing accompaniment sound associated with the melody part, to at least one of a plurality of client devices from a plurality of host devices associated therewith, the portable terminal comprising: a memory storing instructions; and a processor that implements the instructions to execute a plurality of tasks, including: a related information obtaining task that obtains related information that indicates relationships among the plurality of host devices, the related information including unique identifying information for each of the plurality of host devices; a selection receiving task that receives a selection of a host device, among the plurality of host devices; a related host device identifying task that identifies a related host device, among the plurality of host devices, related to the selected host device based on the obtained related information, wherein the selected host device and the identified related host device each output at least one of the melody sound from the melody part or the accompaniment sound from the accompaniment part; and a screen displaying task that displays a distribution destination specifying screen for specifying at least one client device as a distribution destination of content that includes at least one of the melody part or the accompaniment part from each of the selected host device and the identified related host device, wherein one of the selected host device or the related host device distributes one of the melody part or the accompaniment part to a specified first client device, and wherein the other of the selected host device or the related host device distributes both the melody part and the accompaniment part to a specified second client device. Therefore, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456